Citation Nr: 0625084	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected tinnitus, to include 
entitlement to a separate 10 percent evaluation for each ear, 
including on the basis that there was clear and unmistakable 
error (CUE) in the October 2002 or February 2003 rating 
decisions which denied an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1970 and from March 1980 to December 1994, as well as reserve 
component service between the two periods of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which granted 
service connection for tinnitus and assigned an initial 10 
percent evaluation.  In February 2003, the veteran timely 
disagreed with the initial 10 percent evaluation assigned 
tinnitus.  After the RO denial of an initial evaluation in 
excess of 10 percent for tinnitus in February 2003, the 
veteran again disagreed in February 2004, contending that 
denial of an evaluation in excess of 10 percent for tinnitus 
was clearly and unmistakably erroneous.  After the RO issued 
a statement of the case (SOC) in April 2004, the veteran 
submitted a timely substantive appeal in May 2004.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The October 2002 rating decision in which the RO granted 
service connection for tinnitus and assigned an initial 10 
percent evaluation has not become final because the veteran 
disagreed with that determination and that determination is 
addressed in this decision; the October 2002 and subsequent 
decisions are not subject to revision on the basis of CUE.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, No. 05-7168, 
--- F.3d. --- , 2006 WL 1667936 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  In a rating 
action issued to the veteran in October 2002, service 
connection for tinnitus was granted, and a compensable, 
10 percent disability rating under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 was assigned.  Thereafter, in February 
2003, the veteran disagreed with the initial 10 percent 
evaluation assigned for service-connected tinnitus.  The 
veteran has appealed the denial of that claim, and contends 
that there was CUE in the failure to assign an initial 
evaluation in excess of 10 percent for tinnitus.   

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
that found that, under pre-June 2003 regulations, no more 
than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The stay included this claim.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim for an 
evaluation in excess of 10 percent for tinnitus must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the veteran contends that the October 2002 
assignment of an initial 10 percent evaluation for tinnitus 
is based on CUE.  However, the veteran disagreed with that 
determination in February 2003, within the one-year period 
allowed by statute for appeal of a rating decision.  
38 U.S.C.A. § 7105.  Because the veteran disagreed with the 
October 2002 rating decision, it did not become final.  

The RO then determined that an initial evaluation in excess 
of 10 percent was not authorized, and so advised the veteran, 
in a February 2003 decision.  The veteran again disagreed, in 
February 2004.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error (CUE).  
38 C.F.R. §§ 3.104(a), 3.105(a).  In this case, the initial 
rating decision which granted service connection for 
tinnitus, the October 2002 rating decision, is addressed in 
this appeal, and there is no rating decision as to the 
evaluation for tinnitus which has become final.  Since a 
claim that a rating decision should be reviewed and revised 
on the basis of CUE may only be applied to a rating decision 
which has become final, not to a rating decision which is 
still in the process of appeal, there is no rating decision 
in this case which is subject to revision on the basis of 
CUE.  38 C.F.R. § 3.104.

While the Board believes that a discussion of the contention 
that there was CUE in the underlying rating decision is not 
required, since that rating decision did not become final 
prior to this appeal, the Board notes that there is a three-
prong test to determine whether there is CUE in a prior 
determination:  (1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

As noted above, the facts in this case are not in dispute.  
The Federal Circuit's decision in Smith v. Nicholson, supra, 
establishes that the RO correctly applied the extant 
statutory and regulatory provisions, and that there was no 
CUE in the failure to assign an evaluation in excess of 10 
percent.  Given the decision by the Federal Circuit regarding 
the issue of evaluation of bilateral tinnitus, there is no 
legal basis for the assignment of a schedular evaluation in 
excess of 10 percent for bilateral tinnitus.  Since there is 
no legal basis for an initial evaluation in excess of 10 
percent for tinnitus, it follows that there was no CUE in 
October 2002 or February 2003 rating decisions which denied 
an initial evaluation in excess of 10 percent for bilateral 
tinnitus, if either of those decisions are subject to review 
on the basis of CUE.  Regardless of the language used in the 
veteran's claim for an initial evaluation in excess of 10 
percent for tinnitus, the claim must be denied.

The provisions of the Veterans Claims Assistance Act (VCAA) 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  The Court has also held that a claim of CUE is not a 
claim for benefits, but rather is a collateral attack on a 
final decision.  Thus, a veteran requesting reversal or 
revision on the basis of CUE is not a claimant within the 
meaning of the VCAA and therefore, the notice and development 
provisions of the VCAA do not apply to claims based on CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  No further 
discussion of the VCAA is required in this case on any basis.  

The Board notes that the record does not suggest that the 
veteran seeks an evaluation in excess of 10 percent for 
tinnitus on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  The evidence of record does not include any 
evidence that the veteran's tinnitus has resulted in a 
disability picture that is unusual or exceptional in nature, 
since VA interprets the criteria for evaluation of tinnitus 
as encompassing both unilateral and bilateral tinnitus.  
Therefore, the Board is not required to address whether the 
veteran is entitled to an evaluation in excess of 10 percent 
for tinnitus on an extraschedular basis, and has no 
jurisdiction to address the issue in the first instance.  See 
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


